Citation Nr: 1115707	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for schizophrenia.


INTRODUCTION

The appellant had active military service from April 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2008.  This matter was originally on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for schizophrenia.  

The Veteran's service treatment records are absent any complaints of or diagnoses of any psychiatric disorder.  The Veteran states, however, that he began believing that he was being spied upon in 1971, within one year of his discharge from active service.  

In support of his claim, the Veteran submitted an August 2005 statement authored by Dr. Javed, Staff Psychiatrist, Elgin Mental Health Center.  Dr. Javed stated that the Veteran suffered from paranoid type schizophrenia marked by delusions, hallucinations, and feelings of persecution along with the belief that his mind was being read.  Dr. Javed stated that some of these symptoms had been present since 1971, following military service.  

Of record is an Intake Progress Note which indicates that the Veteran was admitted to Elgin Mental Health Center (EMHC) on January 19, 1999 and that he had been adjudicated Not Guilty by Reason of Insanity (NGRI) in April 2003 for the crime of murder.  The 1999 record noted that during a psychotic state, the Veteran fatally shot his supervisor.  

The Intake Progress Note also indicates that at the time of the crime, the Veteran was experiencing active symptoms of mental illness (auditory hallucinations, delusions, and paranoid thought process), inability to effectively cope with stressors (relationship issues), and inability to recognize his mental disorder.  The record also noted that the Veteran reported hearing voices since the 1970s and that reports from Forensic clinical services indicate that the Veteran first started experiencing psychotic behavior when he returned from Vietnam but refused treatment.  

The Note further indicates that the Veteran had indicated a long-standing belief that a government conspiracy centered around his life and had affected his marriage and his employment and a long-standing belief that the government had implanted an electronic device in his brain and that mind readers constantly read his mind.

In an October 2005 statement, Dr. Javed noted that the Veteran found it very difficult to accept or agree with others' recommendations that he see a psychiatrist for his complaints and that he felt very strongly that his delusional beliefs were real and that a conspiracy existed.  Dr. Javed stated that the Veteran was in denial and believed he could accomplish while suffering with the symptoms of the disorder and that this reinforced his belief in delusion, a phenomenon not uncommon in capable people suffering from schizophrenia, especially paranoid type as these individuals show less regression of their mental faculties and behavior than do patients with other types of schizophrenia.

The Veteran submitted a September 2005 signed statement from his mother in which she stated that the Veteran began to complain of being spied up following his discharge from military service and that this complaint was made persistently throughout the 1970s. 

In October 2008, the Board remanded the case for a VA examination which was completed in June 2010.  At that time, the Veteran reported that neither prior to military service nor during military service had he been hospitalized or in outpatient treatment for emotional problems.  The Veteran reported that about November 1971 he just felt spied on, that he began questioning his family, and that his relationships became strained.  The Veteran reported that in 1976, he went to see a friend at the FBI to discuss it.  The Veteran reported that his wife's suggestion to seek psychiatric help made him very angry, and they separated in 1980 and divorced in 1981.  The Veteran reported that he began to hear voices that told him of his own thoughts and that made him feel that his mind was being assaulted by the government after which time he filed a lawsuit.  The Veteran reported that he had a federal hearing in 1981.  

The Board notes that of record is a lawsuit filed by the Veteran in June 1982 naming as defendants the U.S. Department of Justice, the Federal Bureau of Investigation, the Federal Communications Commission, and the States Attorney's Office.  The Veteran sought an injunction enjoining defendants from electronic eavesdropping and all other means of invading his privacy.  In the complaint, the Veteran stated that for a period of at least eight years, his every word, thought, and action was known and made known to the general public and alludes to the fact that the Veteran's thoughts were being intercepted.  Also of record is a list of proceedings from July 1982 to October 1982 which indicates that a status hearing was held.

The Veteran reported that his relationships at work became strained because he thought his coworkers knew what was happening and would not help him prove it.  The Veteran reported that on the train into work, people could hear his thoughts.  The Veteran reported that around 1986, he had a supervisor who he thought was hostile to him "based on the voices that had told him things about me" and hired an attorney because he felt harassed but then decided to leave the job at VA and go to Thailand.  

The VA psychiatrist opined that it was less likely than not that the current psychiatric disorder was related to active duty since the Veteran reported no difficulties in service, was able to "ignore" his difficulties and gain a Bachelor's degree after leaving service, and that the records do not clearly state any difficulties within a year of leaving service.  The examiner noted that the Veteran had been working at the same place since 1974, that it was in 1993 that he documented that he felt spied upon.

Because of the difference in the medical opinions of record, in November 2010, the Board requested that a medical expert provide an opinion as to whether it is at least as likely as not that the Veteran's belief that he was being spied upon was an early manifestation of the Veteran's schizophrenia, and if so, whether it is at least as likely as not that this early manifestation had an onset in service or within one year of his separation from service in November 1971.  The psychiatrist was also asked to comment on the differing opinions of Dr. Javed and the June 2010 VA examiner.        

In December 2010, the medical expert provided an opinion that the Veteran's feelings of being spied upon was an early manifestation of schizophrenia but that the onset of the Veteran's illness probably started around the time of his first disciplinary action at work between 1973 and 1986.

The Board notes that the Veteran's military and Civil Service Personnel records were previously associated with the claims file.  This is no longer the case.  Thus, although unfortunate, the claim must be remanded to again obtain these records and associate them with the claims file.

In addition, there is no indication that these records were in the claims file at the time the claims file was reviewed by the December 2010 medical expert.  Thus, after the documents noted above are obtained and associated with the claims file, another psychiatric opinion should be obtained regarding the etiology and onset of the Veteran's schizophrenia.

Further, the January 1999 Comprehensive Psychiatric Evaluation from EMHC noted that information was obtained from current and old Department of Human Services (DHS) medical files, N and Pinel unit staff progress notes, clinical interviews with the Veteran, DHS initial forensic placement evaluation, and Forensic Clinical Services report dated in November 1998, and the police report.  Forensic Clinical Services never responded to VA requests dated in December 2009 and March 2010 for treatment records, hospital summaries, findings and/or diagnoses from May 1, 1998 to January 31, 1999.  Cermak Health Services responded in December 2009, "We find no records of the above named patient in our system."  The Veteran has not provided authorization to obtain the remaining records noted in the January 1999 Comprehensive Psychiatric Evaluation.  

It is the Board's opinion that the Veteran should be provided another opportunity to obtain these documents and send them to VA or provide VA with authorization to obtain records not previously requested. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's military and civil service personnel records should be again associated with the claims file.  

2.  The Veteran should be provided with the necessary authorization form for the release of treatment records dated from January 2010 to the present time from Elgin Mental Health Center.  These records should then be obtained and associated with the claims folder.  

The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  In this regard, the Veteran should be again advised that Forensic Clinical Services never responded to requests dated in December 2009 and March 2010 for treatment records, hospital summaries, findings and/or diagnoses from May 1, 1998 to January 31, 1999 and that Cermak Health Services responded in December 2009, "We find no records of the above named patient in our system."  

In addition, the Veteran should be provided at least three additional blank authorization forms.  He should be advised that he may either provide authorization for the remaining records noted in the January 1999 Comprehensive Psychiatric Evaluation or obtain these records himself.

3.  After the above records are obtained and associated with the claims file, the claims file must be made available to and reviewed by a VA psychiatrist, and an examination report should reflect that such a review was made.  The psychiatrist should provide a detailed opinion as to whether it is at least as likely as not that the Veteran's diagnosed schizophrenia is related to his active duty service or had an onset within one year of his separation from service in November 1971. 

The psychiatrist is also asked to comment on any differences in the opinions of Dr. Javed, the June 2010 VA psychiatrist, and the December 2010 medical expert.        

It would be helpful if the psychiatrist would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


